Exhibit 10.1
IPG PHOTONICS CORPORATION
2006 INCENTIVE COMPENSATION PLAN
(As Amended July 28, 2011)
IPG Photonics Corporation (the “Company”) originally established the IPG
Photonics Corporation 2006 Incentive Compensation Plan for the benefit of its
eligible Participants (as hereinafter defined) for the purposes hereinafter set
forth. The Plan permits the award of Stock Options, Restricted Stock,
Performance Shares, Performance Units, Stock Units, Cash, and SARs. The Company
amended the Plan effective February 23, 2011, and adopted this further amendment
of the Plan effective July 28, 2011.

1.   DEFINITIONS

The following terms shall have the following meanings unless the context
indicates otherwise:

1.1.   “Affiliate” shall mean a corporation that, for purposes of Section 422 of
the Code, is a Parent or Subsidiary of the Company within the meaning of
Sections 424(e) and 424(f) of the Code.   1.2.   “Award” shall mean a Stock
Option, a SAR, a Restricted Stock Award, a Stock Unit, a Performance Share, a
Performance Unit, or a Cash Award.   1.3.   “Award Agreement” shall mean an
agreement between the Company and a Participant that establishes the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those established by the Plan and by the Committee. With respect to any
Award, the date of the grant or award specified by the Committee in a resolution
or other writing, duly adopted, and as set forth in the Award Agreement, shall
be the “Award Date,” provided that such Award Date will not be earlier than the
date of the Committee action.   1.4.   “Board” shall mean the Board of Directors
of the Company.   1.5.   “Cash Award” shall mean a grant by the Committee to a
Participant of an award of cash as described in Section 11 below.   1.6.  
“Cause” shall have the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Company, a Group Company or
Affiliate. If there is no employment, consulting, or other written agreement
between the Participant and the Company, a Group Company or Affiliate, or if
such agreement does not define “Cause,” then “Cause” shall have the meaning
specified in the Award Agreement; provided, that if the Award Agreement does not
so specify, “Cause” shall mean, as determined by the Committee in its sole
discretion, the Participant: (i) engages in conduct that cause financial or
reputational injury to the Company a Group Company or Affiliate; (ii) engages in
any act of dishonesty or misconduct that results in damage to the Company, a
Group Company or Affiliate, or their business or reputation or that the
Committee determines to adversely affect the value, reliability or performance
of the Participant to the Company, a Group Company or Affiliate; (iii) refuses
or fails to

 



--------------------------------------------------------------------------------



 



    substantially comply with the human resources rules, policies, directions
and/or restrictions relating to harassment and/or discrimination, or with
compliance or risk management rules, policies, directions and/or restrictions of
the Company, a Group Company or Affiliate; (iv) fails to cooperate with the
Company, a Group Company or Affiliate in any internal investigation or
administrative, regulatory or judicial proceeding; or (v) continuously fails to
perform his or her duties to the Company, a Group Company or Affiliate (which
may include any sustained and unexcused absence of the Participant from the
performance of such duties, which absence has not been certified in writing as
due to physical or mental illness or Disability), after a written demand for
performance has been delivered to the Participant identifying the manner in
which the Participant has failed to substantially perform his or her duties. If
any part of the definition of Cause set forth in clauses (i) through (v) above
is deemed applicable to a Participant, this shall not preclude or prevent the
reliance by the Company or the Committee on any other part of the preceding
sentence that also may be applicable. Unless otherwise defined in the
Participant’s employment or other agreement, an act or omission is “willful” for
this purpose if it was knowingly done, or knowingly omitted to be done, by the
Participant not in good faith and without reasonable belief that the act or
omission was in the best interest of the Company. In addition, the Participant’s
Service will be deemed to have terminated for Cause if, based on facts and
circumstances discovered after the Participant’s employment has terminated, the
Board determines in reasonable good faith, within one year after the
Participant’s employment terminated, that the Participant committed an act that
would have justified a termination for Cause.   1.7.   “Change in Control” shall
mean the occurrence of any one or more of the following:

  (a)   Any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
including a “group” (as defined in Section 13(d)(3) of the Exchange Act), other
than (i) the Company, (ii) any wholly-owned subsidiary of the Company, or
(iii) any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate, becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company having fifty percent (50%) or more of the combined voting power of the
then-outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business) (the “Company
Voting Securities”); provided, however, that the event described in this
paragraph (a) shall not be deemed to be a Change in Control by virtue of any
underwriter temporarily holding securities pursuant to an offering of such
securities;     (b)   During any period of two consecutive years, individuals
who at the beginning of any such period constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
unless the election, or the nomination for election by the stockholders of the
Company, of each new director of the Company during such period was approved by
a vote of at least two-thirds of the Incumbent Directors then still in office;

- 2 -



--------------------------------------------------------------------------------



 



  (c)   As the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of all or substantially all of
the assets or contested election, or any combination of the foregoing
transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or     (d)   The shareholders of the Company approve a plan of
complete liquidation of the Company.

    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
shall then occur.   1.8.   “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.   1.9.   “Committee” shall mean (i) the Board or
(ii) a committee or subcommittee of the Board appointed by the Board from among
its members. The Committee may be the Board’s Compensation Committee. Unless the
Board determines otherwise, the Committee shall be comprised solely of not less
than two members who each shall qualify as:

  (a)   a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act, and     (b)   an “outside director”
within the meaning of Code Section 162(m) and the Treasury Regulations
thereunder.

1.10.   “Common Stock” shall mean the voting, common stock, $0.0001 par value
per share, of the Company.   1.11.   “Company” shall mean IPG Photonics
Corporation USA, a Delaware corporation.   1.12.   “Disability” means the total
and permanent disability of a Participant (incurred while in the active service
of the Company, an Affiliate or a Group Company) based on proof satisfactory to
the Committee. Total and permanent disability shall be as defined in the
Company’s long-term disability plan, if any, or as otherwise provided by the
Company. Notwithstanding the foregoing, for purposes of determining the period
of time after termination of Service during which a Participant may exercise an
ISO, “Disability” will have the meaning set forth in Code Section 22(e)(3),
which is, generally, that the Participant is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of at least twelve months.

- 3 -



--------------------------------------------------------------------------------



 



1.13.   “Dividend Equivalent Right” shall mean the right to receive an amount
equal to the amount of any dividend paid with respect to a share of Common Stock
multiplied by the number of shares of Common Stock underlying or with respect to
a Stock Option, a SAR, a Stock Unit or a Performance Unit, and which shall be
payable in cash, in Common Stock, in the form of Stock Units or Performance
Units, or a combination of any or all of the foregoing.   1.14.   “Effective
Date” shall mean the date on which the Board adopts the Plan.   1.15.  
“Employee” shall mean an employee of the Company or any Affiliate, as described
in Treasury Regulation Section 1.421-1(h).   1.16.   “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended from time to time, including
applicable regulations thereunder.   1.17.   “Exercise Price” shall mean the
price at which each share of Common Stock covered by a Stock Option may be
purchased.   1.18.   “Fair Market Value” shall mean:

  (a)   if the Common Stock is readily tradable on a national securities
exchange or other market system, the closing price of the Common Stock on the
date of calculation (or on the last preceding trading date if Common Stock was
not traded on such date), or     (b)   if the Common Stock is not readily
tradable on a national securities exchange or other market system, the value as
determined by the reasonable and consistent application of a reasonable
valuation method, in good faith by the Board, in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-1(b)(5)(iv) (or any similar
or successor provision), thereunder, as the Board or the Committee will in its
discretion select and apply at the time of the Award Date, time of exercise, or
other date of calculation.

1.19.   “Group Company” shall mean any business entity deemed by the Board to be
a member of the IPG Group, including, but not limited to, any business entity
that has a significant financial interest in the Company and any business entity
in which the Company has a significant financial interest, such entities to be
referred to collectively as the “Group Companies”.   1.20.   “Group Employee”
shall mean any employee of a Group Company who is not an Employee.   1.21.  
“Independent Contractor” shall mean a person (other than a person who is an
Employee, Group Employee or a Nonemployee Director) or an entity that renders
services to the Company, an Affiliate or a Group Company.   1.22.   “IPO” shall
mean the first date that the Common Stock is registered under the Securities Act
of 1934 and offered for sale to the public.

- 4 -



--------------------------------------------------------------------------------



 



1.23.   “ISO” shall mean a right to purchase a specified number of shares of
Common Stock at a specified price, which is intended to comply with the terms
and conditions as an “incentive stock option” as set forth in Code Section 422,
as such section may be in effect from time to time.   1.24.   “Leave of Absence”
means any leave of absence approved by the Company.   1.25.   “Nonemployee
Director” shall mean a member of the Board who is not an Employee.   1.26.  
“Nonqualified Stock Option” shall mean a Stock Option to purchase a specified
number of shares of Common Stock at a specified price, which does not qualify as
an ISO.   1.27.   “Nonvoting Stock” shall mean the capital stock of any class or
classes having no voting power to elect the directors of a corporation.   1.28.
  “Parent” shall mean a corporation or any other business entity that directly
or indirectly has an ownership interest of 50 percent or more of the Voting
Stock of the Company.   1.29.   “Participant” shall mean any Employee, Group
Employee, Nonemployee Director or Independent Contractor to whom an Award has
been granted by the Committee under the Plan.   1.30.   “Performance-Based
Award” shall mean an Award subject to the achievement of certain performance
goals as described in Section 12 below.   1.31.   “Performance Share” shall mean
the grant by the Committee to a Participant of an Award of shares of Common
Stock subject to restrictions on transferability, a risk of forfeiture, and
certain other terms and conditions under the Plan or specified by the Committee,
as described in Section 10.1 below.   1.32.   “Performance Unit” shall mean the
grant by the Committee to a Participant of an Award of a hypothetical share of
the value of the Company, represented by a notional account that shall be
established and maintained (or caused to be established or maintained) by the
Company for such Participant, as described in Section 10.2 below.   1.33.  
“Plan” shall mean the IPG Photonics 2006 Incentive Compensation Plan.   1.34.  
“Prior Plan” shall mean the IPG Photonics 2000 Incentive Compensation Plan.  
1.35.   “Recapitalization” shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Company’s outstanding shares of capital stock as a class without
the Company’s receipt of consideration.   1.36.   “Reorganization” shall mean
any of the following: (a) a merger or consolidation in which the Company is not
the surviving entity; (b) a sale, transfer or other disposition of all or
substantially all of the Company’s assets; (c) a reverse merger in which the
Company is the surviving entity but in which the Company’s outstanding voting
securities are transferred in whole or in part to a person or persons different
from the persons holding those securities immediately prior to the merger; or
(d) any transaction

- 5 -



--------------------------------------------------------------------------------



 



    effected primarily to change the state in which the Company is incorporated
or to create a holding company structure.   1.37.   “Restricted Stock Award”
shall mean a grant by the Committee to a Participant of an Award of shares of
Common Stock subject to restrictions on transferability, a risk of forfeiture,
and certain other terms and conditions under the Plan or specified by the
Committee, as described in Section 9.1 below.   1.38.   “Retirement” means
retirement from active employment or other Service with the Company pursuant to
the normal or early retirement policy and procedures of the Company.   1.39.  
“Stock Appreciation Right” or “SAR” shall mean a grant by the Committee to a
Participant of a the contingent right to receive Common Stock or cash, as
specified in the Award Agreement, in the future, based on the value, or the
appreciation in the value, of Common Stock, as described in Section 8 below.  
1.40.   “Service” means the provision of services to the Company, an Affiliate
or a Group Company in the capacity of (i) an Employee, (ii) a Group Employee,
(iii) a Nonemployee Director, or (iv) an Independent Contractor.   1.41.  
“Stock Option” shall mean a grant by the Committee to a Participant of an option
or right to purchase a specified number of shares of Common Stock at a specified
price, as described in Section 7 below.   1.42.   “Stock Unit” shall mean a
grant by the Committee to a Participant of an Award of a hypothetical share of
Common Stock represented by a notional account established and maintained (or
caused to be established or maintained) by the Company for such Participant, as
described in Section 9.2 below.   1.43.   “Subsidiary” shall mean a corporation
of which the Company directly or indirectly owns 50 percent or more of the
Voting Stock or any other business entity in which the Company directly or
indirectly has an ownership interest of 50 percent or more.   1.44.   “Treasury
Regulations” shall mean the regulations promulgated under the Code by the United
States Department of the Treasury, as amended from time to time.   1.45.  
“Vest” shall mean:

  (a)   with respect to Stock Options and SARs, when the Stock Option or SAR (or
a portion of such Stock Option or SAR) first becomes exercisable and remains
exercisable subject to the terms and conditions of such Stock Option or SAR; or
    (b)   with respect to Awards other than Stock Options and SARs, when the
Participant has:

  (i)   an unrestricted right, title and interest to receive the compensation
(whether payable in Common Stock, cash or a combination of both) attributable to
an Award (or a portion of such Award) or to otherwise enjoy the benefits
underlying such Award; and

- 6 -



--------------------------------------------------------------------------------



 



  (ii)   a right to transfer an Award subject to no Company-imposed restrictions
or limitations other than restrictions and/or limitations imposed by Section 14
below.

1.46.   “Vesting Date” shall mean the date or dates on which an Award Vests, at
which time the Award shall be deemed “Vested.”   1.47.   “Voting Stock” shall
mean the capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation.

2.   PURPOSE AND TERM OF PLAN

2.1.   Purpose. The purpose of the Plan is to motivate certain Employees, Group
Employees, Nonemployee Directors and Independent Contractors to put forth
maximum efforts toward the growth, profitability, and success of the Company,
Affiliates and Group Companies by providing incentives to such Employees, Group
Employees, Nonemployee Directors and Independent Contractors through cash
payments and/or through the ownership and performance of the Common Stock. In
addition, the Plan is intended to provide incentives that will attract and
retain highly qualified individuals as Employees, Group Employees and
Nonemployee Directors and to assist in aligning the interests of such Employees,
Group Employees and Nonemployee Directors with those of the Company’s
shareholders.   2.2.   Term. The Plan shall be effective as of the Effective
Date; provided, however, that the Plan shall be approved by the shareholders of
the Company at an annual meeting or any special meeting of shareholders of the
Company within 12 months before or after the Effective Date. The Committee may
not award ISOs before the date the Company’s shareholders approve the Plan. The
Plan shall terminate on the 10th anniversary of the Effective Date, unless
sooner terminated by the Board under Section 16.1 below.

3.   ELIGIBILITY AND PARTICIPATION

3.1.   Eligibility. All Employees, Group Employees, Nonemployee Directors and
Independent Contractors shall be eligible to participate in the Plan and to
receive Awards.   3.2.   Participation. Participants shall consist of such
Employees, Group Employees, Nonemployee Directors and Independent Contractors as
the Committee in its sole discretion designates to receive Awards under the
Plan. Awards under the Plan shall be made on a one time basis for Participants
and designation of a Participant in any year shall not require the Committee to
designate such person or entity to receive an Award in any other year or, once
designated, to receive the same type or amount of Award as granted to the
Participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting Participants and in determining the type and amount
of their respective Awards.

- 7 -



--------------------------------------------------------------------------------



 



4.   ADMINISTRATION

4.1.   Responsibility. The Committee will administer the Plan. The Committee
shall have the responsibility, in its sole discretion, to control, operate,
manage and administer the Plan in accordance with its terms.   4.2.   Award
Agreement. Each Award granted under the Plan shall be evidenced by an Award
Agreement; provided, however, that in the event of any conflict between a
provision of the Plan and any provision of an Award Agreement, the provision of
the Plan shall prevail.   4.3.   Authority of the Committee. The Committee shall
have all the discretionary authority that may be necessary or desirable to
enable it to discharge its responsibilities with respect to the Plan, including
but not limited to the following:

  (a)   to determine eligibility for participation in the Plan;     (b)   to
determine eligibility for and the type and size of an Award granted under the
Plan;     (c)   to supply any omission, correct any defect, interpret any
provision or reconcile any inconsistency in the Plan in such manner and to such
extent as it shall deem appropriate in its sole discretion to carry the same
into effect;     (d)   to issue administrative guidelines as an aid to
administer the Plan and make changes in such guidelines as it, from time to
time, deems proper;     (e)   to make rules for carrying out and administering
the Plan and make changes in such rules as it, from time to time, deems proper;
    (f)   to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;     (g)   to accelerate the Vesting
of any Award when such action or actions would be in the best interest of the
Company; and     (h)   to take any and all other actions it deems necessary or
desirable for the proper operation or administration of the Plan.

4.4.   Action by the Committee. The Committee may act only by a majority of its
members. A determination of the Committee may be made, without a meeting, by a
writing signed by all members of the Committee. In addition, the Committee may
authorize any one or more of its members to execute and deliver documents on
behalf of the Committee. Meetings of the Committee may be held telephonically or
via videoconference, and participation via telephone or videoconference shall
have the same force and effect as physical presence at any Committee meeting.  
4.5.   Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any

- 8 -



--------------------------------------------------------------------------------



 



    person to whom it has delegated duties under this Section 4.5, may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. The Committee may employ such
legal or other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the Affiliate or Group Company whose employees have benefited from
the Plan, as determined by the Committee.       The Board may delegate authority
to the Company’s Chief Executive Officer to grant specified numbers of Options
(as determined by the Board from time to time and during such time periods
determined by the Board) to existing or prospective Employees (other than those
individuals who are subject to Section 16(a) of the Exchange Act at the time of
the grant) as the Chief Executive Officer determines appropriate without further
action of the Board, but subject to rules and guidelines established by the
Board or the Committee .   4.6.   Determinations and Interpretations by the
Committee. All determinations and interpretations made by the Committee shall be
binding and conclusive on all Participants and their heirs, successors, and
legal representatives.   4.7.   Liability. No member of the Board, no member of
the Committee and no Employee or Group Employee shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated.   4.8.  
Indemnification. Each person who is or has been a member of the Committee or the
Board, and any individual or individuals to whom the Committee has delegated
authority under this Section 4, will be indemnified and held harmless by the
Company, Group Company and Affiliates from and against any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or as a result of any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken, or failure to act, under the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct. Each such person will also be indemnified and held harmless by the
Company Group Company and Affiliates from and against any and all amounts paid
by him or her in a settlement approved by the Company, or paid by him or her in
satisfaction of any judgment, of or in a claim, action, suit or proceeding
against him or her and described in the previous sentence, so long as he or she
gives the Company an opportunity, at its own expense, to handle and defend the
claim, action, suit or proceeding before he or she undertakes to handle and
defend it. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which a person who is or has been a member of
the Committee or the Board may be entitled under the Articles of Incorporation
or By-Laws of the Company, Group Company or Affiliate, as a matter of law,
agreement or otherwise, or any power that the Company may have to indemnify him
or her or hold him or her harmless.

- 9 -



--------------------------------------------------------------------------------



 



5.   SHARES SUBJECT TO PLAN

5.1.   Available Shares. The aggregate number of shares of Common Stock that
shall be available under the Plan during its term shall be 10,000,000 shares,
subject to any adjustments made in accordance with Section 5.2 below. Such
shares of Common Stock may be either authorized but unissued shares, shares of
issued stock held in the Company’s treasury, or a combination of both, at the
discretion of the Company. Any shares of Common Stock underlying an Award under
the Plan or the Prior Plan which expires without being exercised, or is
forfeited or otherwise terminated without a distribution of Common Stock to the
Participant shall again be available under the Plan. If a share of Common Stock
subject to an Award is not delivered because it is used to satisfy a tax
withholding obligation or pay the Exercise Price of a Stock Option, then that
share of Common Stock will not thereafter be deemed available for Award. Awards
that are payable only in cash are not subject to this Section 5.1.

  (a)   In addition to the maximum shares of Common Stock available for Awards
under the Plan described above, the remaining shares of Common Stock shall be
reduced by 1.60 for each share of Common Stock awarded pursuant to Restricted
Stock, Performance Shares, Performance Units, Stock Units, or other Awards with
value denominated in full shares of Common Stock for purposes of determining any
individual or aggregate award limitations under the Plan and for purposes of
calculating the aggregate amount of Common Stock available for Awards under the
Plan. Each SAR that is settled in shares of Common Stock shall reduce the
remaining shares of Common Stock available under this Section by one (1.0),
notwithstanding the fact that the net number of shares of Common Stock delivered
on exercise may be less than the number of SARs granted. Except as contemplated
by the provisions of Section 5.2 hereof, the Committee shall not increase the
number of shares of Common Stock available for issuance in connection with
Awards under the Plan or to any one individual as set forth above. In no event
shall Awards be outstanding at any one time that have resulted or could result
in the issuance of a number of shares of Common Stock in excess of the number
then remaining reserved and available for issuance under the Plan.

  (b)   The maximum number of shares of Common Stock that may be issued to
Participants in the aggregate under the Plan as ISOs is 833,333.

  (c)   Notwithstanding the foregoing, Awards granted through the assumption of,
or in substitution or exchange for, similar awards in connection with the
acquisition of another corporation or business entity shall not be counted for
purposes of applying the above limitations on numbers of shares available for
Awards generally or any particular kind of Award under the Plan.

5.2.   Adjustment to Shares. If there is any change in the Common Stock of the
Company, through merger, consolidation, Reorganization, recapitalization, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
shareholders of the Company, an adjustment shall be made to each outstanding
Award so that each such Award shall thereafter be with respect

- 10 -



--------------------------------------------------------------------------------



 



    to or exercisable for such securities, cash and/or other property as would
have been received in respect of the Common Stock subject to such Award had such
Award been paid, distributed or exercised in full immediately prior to such
change or distribution. Such adjustment shall be made successively each time any
such change or distribution shall occur. In addition, in the event of any such
change or distribution, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, the Committee shall have the authority to
adjust, in an equitable manner, the number and kind of shares that may be issued
under the Plan, the number and kind of shares subject to outstanding Awards, the
Exercise Price applicable to outstanding Stock Options, and the Fair Market
Value of the Common Stock and other value determinations applicable to
outstanding Awards. Appropriate adjustments may also be made by the Committee in
the terms of any Awards granted under the Plan to reflect such changes or
distributions and to modify any other terms of outstanding Awards on an
equitable basis, including modifications of performance goals and changes in the
length of performance periods; provided, however, that any such modifications
and/or changes to Performance-Based Awards does not disqualify compensation
attributable to such Awards as “performance-based compensation” under Code
Section 162(m). In addition, the Committee is authorized to make adjustments to
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company or the financial
statements of the Company, or in response to changes in applicable laws,
regulations, or accounting principles. Notwithstanding anything contained in the
Plan, any adjustment with respect to an ISO due to a change or distribution
described in this Section 5.2 shall comply with the rules of Code
Section 424(a), and in no event shall any adjustment be made which would render
any ISO granted hereunder to be disqualified as an incentive stock option for
purposes of Code Section 422.

6.   MAXIMUM INDIVIDUAL AWARDS

6.1.   Maximum Aggregate Number of Shares Underlying Stock-Based Awards Granted
Under the Plan to Any Single Participant in Any Calendar Year. The maximum
aggregate number of shares of Common Stock underlying all Awards measured in
shares of Common Stock (whether payable in Common Stock, cash or a combination
of both) that may be granted to any single Participant in any calendar year
shall be 1,666,667 shares, subject to adjustment as provided in Section 5.2
above. For purposes of the preceding sentence, such Awards that are forfeited
due to vesting or other restrictions shall continue to be counted in determining
such maximum aggregate number of shares of Common Stock that may be granted to
any single Participant in any calendar year. The maximum aggregate number of
shares of Common Stock underlying Awards that may be granted to any single
Participant in any calendar year as ISOs shall be 133,333.

7.   STOCK OPTIONS

7.1.   In General. The Committee may, in its sole discretion, grant Stock
Options to Employees, Group Employees, Nonemployee Directors and/or Independent
Contractors on or after the Effective Date. The Committee shall, in its sole
discretion, determine the Employees, Group Employees, Nonemployee Directors and
Independent Contractors who will receive Stock Options and the number of shares
of Common Stock underlying each Stock Option. With respect to Employees who
become Participants, the Committee

- 11 -



--------------------------------------------------------------------------------



 



    may grant such Participants ISOs or Nonqualified Stock Options or a
combination of both. With respect to Group Employees, Nonemployee Directors and
Independent Contractors who become Participants, the Committee may grant such
Participants only Nonqualified Stock Options. Each Stock Option shall be subject
to such terms and conditions consistent with the Plan as the Committee may
impose from time to time and set forth in the Award Agreement. In addition, each
Stock Option shall be subject to the terms and conditions set forth in
Sections 7.2 through 7.8 below.

7.2.   Exercise Price. The Committee shall specify the Exercise Price of each
Stock Option in the Award Agreement; provided, however, that (i) the Exercise
Price of an ISO shall not be less than 100 percent of the Fair Market Value of
the Common Stock on the date of grant, and (ii) the Exercise Price of a
Nonqualified Stock Option shall not be less than 100 percent of the Fair Market
Value of the Common Stock on the date of grant.   7.3.   Term of Stock Option.
The Committee shall specify the term of each Stock Option in the Award
Agreement; provided, however, that (i) no ISO shall be exercisable after the
10th anniversary of the date of grant of such ISO and (ii) no Nonqualified Stock
Option shall be exercisable after the 10th anniversary of the date of grant of
such Nonqualified Stock Option. Each Stock Option shall terminate at such
earlier times and upon such conditions or circumstances as the Committee shall,
in its sole discretion, set forth in the Award Agreement on the date of grant.  
7.4.   Vesting Date. The Committee shall specify in the Award Agreement the
Vesting Date for each Stock Option. The Committee may grant Stock Options that
are Vested, either in whole or in part, on the date of grant. If the Committee
fails to specify a Vesting Date in the Award Agreement, twenty-five percent
(25%) of such Stock Option shall become exercisable on each of the first four
(4) one-year anniversaries of the date of grant and shall remain exercisable
following such anniversary date until the Stock Option expires in accordance
with its terms under the Award Agreement or under the terms of the Plan. The
Vesting of a Stock Option may be subject to such other terms and conditions as
shall be determined by the Committee and set forth in the Award Agreement,
including, without limitation, accelerating the Vesting if certain performance
goals are achieved, or a Change in Control of the Company occurs and a
Participant’s Service is terminated.   7.5.   Exercise of Stock Options. The
Stock Option Exercise Price may be paid in cash or, in the sole discretion of
the Committee, by delivery to the Company of shares of Common Stock then owned
by the Participant, or by the Company’s withholding a portion of the shares of
Common Stock for which the Stock Option is exercisable, or by a combination of
these methods. If the Common Stock is readily tradable on a national securities
exchange or other market system, payment may also be made by delivering a
properly executed exercise notice to the Company and delivering a copy of
irrevocable instructions to a broker directing the broker to promptly deliver to
the Company the amount of sale or loan proceeds to pay the Exercise Price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may prescribe any
other method of paying the Exercise Price that it determines to be consistent
with applicable law and the purpose of the Plan, including, without limitation,
in lieu of the delivery to the Company of shares of Common Stock then owned by
the Participant, providing the Company with a notarized

- 12 -



--------------------------------------------------------------------------------



 



    statement attesting to the number of shares owned by the Participant, where,
upon verification by the Company, the Company would issue to the Participant
only the number of incremental shares to which the Participant is entitled upon
exercise of the Stock Option. In determining which methods a Participant may
utilize to pay the Exercise Price, the Committee may consider such factors as it
determines are appropriate; provided, however, that with respect to ISOs, all
such discretionary determinations shall be made by the Committee at the time of
grant and specified in the Award Agreement.

7.6.   Restrictions Relating to ISOs. In addition to being subject to the terms
and conditions of this Section 7, ISOs shall comply with all other requirements
under Code Section 422. Accordingly, ISOs may be granted only to Participants
who are employees (as described in Treasury Regulation Section 1.421-1(h)) of
the Company or of any “Parent Corporation” (as defined in Code Section 424(e))
or of any “Subsidiary Corporation” (as defined in Code Section 424(f)) on the
date of grant. The aggregate market value (determined as of the time the ISO is
granted) of the Common Stock with respect to which ISOs (under all option plans
of the Company and of any Parent Corporation and of any Subsidiary Corporation)
are exercisable for the first time by a Participant during any calendar year
shall not exceed $100,000. For purposes of the preceding sentence, (i) ISOs
shall be taken into account in the order in which they are granted and (ii) ISOs
granted before 1987 shall not be taken into account. ISOs shall not be
transferable by the Participant other than by will or the laws of descent and
distribution and shall be exercisable, during the Participant’s lifetime, only
by such Participant. The Committee shall not grant ISOs to any Employee who, at
the time the ISO is granted, owns stock possessing (after the application of the
attribution rules of Code Section 424(d)) more than 10 percent of the total
combined voting power of all classes of stock of the Company or of any Parent
Corporation or of any Subsidiary Corporation unless the Exercise Price of the
ISO is fixed at not less than 110 percent of the Fair Market Value of the Common
Stock on the date of grant and the exercise of such ISO is prohibited by its
terms after the 5th anniversary of the ISO’s date of grant.

7.7.   Conversion Stock Options. The Committee may, in its sole discretion,
grant a Stock Option to any holder of an option (hereinafter referred to as an
“Original Option”) to purchase shares of stock of any corporation:

  (a)   the stock or assets of which were acquired, directly or indirectly, by
the Company, an Affiliate or Group Company, or

  (b)   which was merged with and into the Company, an Affiliate or Group
Company,

    so that the Original Option is converted into a Stock Option (hereinafter
referred to as a “Conversion Stock Option”); provided, however, that such
Conversion Stock Option as of the date of its grant (the “Conversion Stock
Option Grant Date”) shall have the same economic value as the Original Option as
of the Conversion Stock Option Grant Date. In addition, unless the Committee, in
its sole discretion determines otherwise, a Conversion Stock Option that is
converting an Original Option intended to qualify as an ISO shall have the same
terms and conditions as applicable to the Original Option in accordance with
Code Section 424 and the Treasury Regulations thereunder so that the conversion
(x) is treated as the issuance or assumption of a stock option under Code

- 13 -



--------------------------------------------------------------------------------



 



    Section 424(a) and (y) is not treated as a modification, extension or
renewal of a stock option under Code Section 424(h).

7.8.   Right to Call Stock Options or Common Stock. Notwithstanding any other
provision of this Plan and without regard to the completion of an IPO, any Stock
Option granted under this Plan shall be subject to a right of call by the
Committee in the event of termination of the Plan due to merger or acquisition
of the Company. Prior to an IPO, any Stock held by a Participant as a result of
an Award under this Plan shall be subject to a right of call by the Committee in
the event of termination of the Plan due to merger or acquisition of the Company
or upon the occurrence of Change in Control of the Company, whether or not the
Plan is terminated. If the Committee exercises the right to call the Common
Stock, the Participant must return the shares of Common Stock to the Company
within seven (7) days of the call notice.

  (a)   Upon the call of Common Stock, the owner of the Common Stock shall,
unless otherwise determined by the Committee pursuant to subsection (b) below,
be entitled to receive from the Company an amount equal to the Fair Market Value
of the returned Common Stock.

  (b)   Upon the call of a Stock Option, the Committee shall pay the optionee an
amount equal to the excess of (i) the Fair Market Value the number of shares of
Common Stock subject to the Option, over (y) the Exercise Price of such shares
of Common Stock.

  (c)   The Company shall have the right to defer payment of the proceeds under
this Section 7.9, and make such payment in the form of single lump sum or in
installments over such periods as the Committee may determine in its discretion,
subject to Code Section 409A.

8.   SARS

8.1.   In General. The Committee may, in its sole discretion, grant SARs to
Employees, Group Employees, Nonemployee Directors, and/or Independent
Contractors. A SAR is a right to receive a payment in cash, Common Stock or a
combination of both, in an amount equal to the excess of (x) the Fair Market
Value of a specified number of shares of Common Stock on the date the SAR is
exercised over (y) the Fair Market Value of such shares of Common Stock on the
date the SAR is granted, all as determined and set forth in the Award Agreement
by the Committee; provided, however, that if a SAR is granted retroactively in
tandem with or in substitution for a Stock Option, the designated Fair Market
Value of the Common Stock in the Award Agreement may be the Fair Market Value of
the Common Stock on the date such Stock Option was granted. Each SAR shall be
subject to the terms of the Plan and to such terms and conditions, including,
but not limited to, the Vesting Date, an expiration date and a provision that
automatically converts a SAR into a Stock Option on a conversion date specified
at the time of grant, as the Committee shall impose from time to time in its
sole discretion and set forth in the Award Agreement.

- 14 -



--------------------------------------------------------------------------------



 



9.   RESTRICTED STOCK AWARDS AND STOCK UNITS   9.1.   Restricted Stock Awards.
The Committee may, in its sole discretion, grant Restricted Stock Awards to
Employees, Group Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
services to the Company, an Affiliate or a Group Company. A Restricted Stock
Award shall consist of shares of Common Stock that are subject to such terms and
conditions as the Committee in its sole discretion determines appropriate and
sets forth in the Award Agreement including, without limitation, restrictions on
the sale or other disposition of such shares, the Vesting Date with respect to
such shares, and the right of the Company to reacquire such shares for no
consideration upon termination of the Participant’s Service within specified
periods. The Committee may require the Participant to deliver a duly signed
stock power, endorsed in blank, relating to the Common Stock covered by such
Restricted Stock Award and/or that the stock certificates evidencing such shares
be held in custody or bear restrictive legends until the restrictions thereon
shall have lapsed. With respect to shares of Common Stock subject to a
Restricted Stock Award, the Participant shall have all of the rights of a holder
of shares of Common Stock, including the right to receive dividends and to vote
the shares, unless the Committee determines otherwise on the date of grant.  
9.2.   Stock Units. The Committee may, in its sole discretion, grant Stock Units
to Employees, Group Employees, Nonemployee Directors, and Independent
Contractors as additional compensation or in lieu of other compensation for
services to the Company, an Affiliate or a Group Company. A Stock Unit is a
hypothetical share of Common Stock represented by a notional account established
and maintained (or caused to be established or maintained) by the Company for
such Participant who receives a grant of Stock Units. Stock Units shall be
subject to such terms and conditions as the Committee, in its sole discretion,
determines appropriate and sets forth in the Award Agreement including, without
limitation, determinations of the Vesting Date with respect to such Stock Units
and the criteria for the Vesting of such Stock Units. Subject to Section 9.3, a
Stock Unit granted by the Committee shall provide for payment in shares of
Common Stock at such time or times as the Award Agreement shall specify. The
Committee shall determine whether a Participant who has been granted a Stock
Unit shall also be entitled to a Dividend Equivalent Right.   9.3.   Payout of
Stock Units. Subject to a Participant’s election to defer in accordance with
Section 17.4 below, upon the Vesting Date of a Stock Unit, the shares of Common
Stock representing the Stock Unit shall be distributed to the Participant,
unless the Committee, in its sole discretion, provides for the payment of the
Stock Unit in cash (or partly in cash and partly in shares of Common Stock)
equal to the value of the shares of Common Stock which would otherwise be
distributed to the Participant.   10.   PERFORMANCE SHARES AND PERFORMANCE UNITS
  10.1.   Performance Shares. The Committee may, in its sole discretion, grant
Performance Shares to Employees, Group Employees, Nonemployee Directors, and/or
Independent Contractors as additional compensation or in lieu of other
compensation for services to the Company, an Affiliate or a Group Company. A
Performance Share shall consist of a

- 15 -



--------------------------------------------------------------------------------



 



    share or shares of Common Stock that are subject to such terms and
conditions as the Committee, in its sole discretion, determines appropriate and
sets forth in the Award Agreement including, without limitation, determining the
performance goal or goals that, depending on the extent to which such goals are
met, will determine the number and/or value of the Performance Shares that will
be paid out or distributed to the Participant and any other Vesting Date
criteria. Performance goals may be based on, without limitation, Company-wide,
divisional and/or individual performance, as the Committee, in its sole
discretion, may determine, and may be based on the performance measures listed
in Section 12.3 below.

10.2.   Performance Units. The Committee may, in its sole discretion, grant
Performance Units to Employees, Group Employees, Nonemployee Directors, and/or
Independent Contractors as additional compensation or in lieu of other
compensation for services to the Company, an Affiliate or Group Company. A
Performance Unit is a hypothetical share of the value of the Company,
represented by a notional account that the Company shall establish and maintain
(or caused to be established or maintained) for such Participant who receives a
grant of Performance Units. Performance Units shall be subject to such terms and
conditions as the Committee, in its sole discretion, determines appropriate and
sets forth in the Award Agreement including, without limitation, determining the
performance goal or goals that, depending on the extent to which such goals are
met, will determine the number and/or value of the Performance Units that will
accrue to the Participant and any other Vesting Date criteria. Performance goals
may be based on, without limitation, Company-wide, divisional and/or individual
performance, as the Committee, in its sole discretion, may determine, and may be
based on the performance measures listed in Section 12.3 below.   10.3.  
Adjustment of Performance Goals. With respect to any Performance Shares or
Performance Units that are not intended to qualify as Performance-Based Awards
(as described in Section 12 below), the Committee shall have the authority at
any time to adjust, as it deems necessary or desirable, the performance goals
for any outstanding Performance Shares or Performance Units unless, at the time
of establishment of such performance goals, the Committee precludes its
authority to make such adjustments. Notwithstanding the foregoing, with respect
to Awards intended to qualify as Performance-Based Awards (as defined below),
the Committee shall not adjust such goals in a manner that would cause the
Awards to no longer qualify as Performance-Based Awards.   10.4.   Payout of
Performance Shares or Performance Units. Subject to a Participant’s election to
defer distribution in accordance with Section 17.4 below, upon the Vesting of a
Performance Share or a Performance Unit, the shares of Common Stock representing
the Performance Share or the cash value of the Performance Unit shall be
distributed to the Participant, unless the Committee, in its sole discretion,
determines to make the payment for the Performance Share in cash, or the
Performance Unit in shares of Common Stock (or partly in cash and partly in
shares of Common Stock) equal to the value of the shares of Common Stock or cash
that would otherwise be distributed to the Participant.

- 16 -



--------------------------------------------------------------------------------



 



11.   CASH AWARDS   11.1.   In General. The Committee may, in its sole
discretion, grant Cash Awards to Employees, Group Employees, Nonemployee
Directors, and/or Independent Contractors as additional compensation or in lieu
of other compensation for services to the Company, an Affiliate or Group
Company. A Cash Award shall be subject to such terms and conditions as the
Committee, in its sole discretion, determines appropriate and sets forth in the
Award Agreement including, without limitation, determining the Vesting Date with
respect to such Cash Award, the criteria for the Vesting of such Cash Award, and
the right of the Company to require the Participant to repay the Cash Award
(with or without interest) upon termination of the Participant’s Service within
specified periods.   12.   PERFORMANCE-BASED AWARDS   12.1.   In General. The
Committee, in its sole discretion, may designate Awards granted under the Plan
as Performance-Based Awards (as defined below). An Award granted under the Plan
may be granted in such a manner that the compensation attributable to such Award
is intended by the Committee to qualify as “performance-based compensation” (as
such term is used in Code Section 162(m) and the Treasury Regulations
thereunder) and thus be exempt from the deduction limitation imposed by Code
Section 162(m) (“Performance-Based Awards”).   12.2.   Qualification of
Performance-Based Awards. Awards shall qualify as Performance-Based Awards under
the Plan only if:

  (a)   at the time of grant the Committee is comprised solely of two or more
“outside directors” (as such term is used in Code Section 162(m) and the
Treasury Regulations thereunder);

  (b)   with respect to either the granting or Vesting of an Award (other than
(i) a Nonqualified Stock Option or (ii) a SAR, which are granted with an
Exercise Price at or above the Fair Market Value of the Common Stock on the date
of grant), such Award is subject to the achievement of a performance goal or
goals based on one or more of the performance measures specified in Section 12.3
below;

  (c)   the Committee establishes in writing (i) the objective performance-based
goals applicable to a given performance period, and (ii) the individual
employees or class of employees to which such performance-based goals apply no
later than 90 days after the commencement of such performance period (but in no
event after 25 percent of such performance period has elapsed);

  (d)   no compensation attributable to a Performance-Based Award will be paid
to or otherwise received by a Participant until the Committee certifies in
writing that the performance goal or goals (and any other material terms)
applicable to such performance period have been satisfied; and

  (e)   after the establishment of a performance goal, the Committee shall not
revise such performance goal (unless such revision will not disqualify
compensation

- 17 -



--------------------------------------------------------------------------------



 



      attributable to the Award as “performance-based compensation” under Code
Section 162(m)) or increase the amount of compensation payable with respect to
such Award upon the attainment of such performance goal.

12.3.   Performance Measures. The Committee may use the following performance
measures (either individually or in any combination) to set performance goals
with respect to Awards intended to qualify as Performance-Based Awards: net
sales; pretax income before allocation of corporate overhead and bonus; budget;
cash flow; earnings per share; net income; division, group or corporate
financial goals; return on shareholders’ equity; return on assets; attainment of
strategic and operational initiatives; appreciation in and/or maintenance of the
price of the Common Stock or any other publicly-traded securities of the
Company; market share; gross profits; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices; increase in
number of customers; revenue backlog; margins realized on delivered goods or
services; and/or reductions in costs.   12.4.   Shareholder Reapproval. As
required by Treasury Regulation Section 1.162-27(e)(vi), the material terms of
performance goals as described in this Section 12 shall be disclosed to and
reapproved by the Company’s shareholders no later than the first shareholder
meeting that occurs in the 5th year following the year in which the Company’s
shareholders previously approved such performance goals.   13.   CHANGE IN
CONTROL   13.1.   Accelerated Vesting Upon Termination of Service.
Notwithstanding any other provision of this Plan to the contrary, unless the
terms of an Award Agreement expressly provide otherwise, if there is a Change in
Control of the Company, and, within two years following the Change in Control,
the Company terminates a Participant’s Service other than for Cause or the
Participant terminates Service for Good Reason, any outstanding Awards held by
the Participant shall Vest. For this purpose, Good Reason will have the meaning
set forth in any employment, consulting, severance, or other written agreement
between the Participant and the Company or an Affiliate. If there is no
employment, consulting, or other written agreement between the Company or an
Affiliate and the Participant or if such agreement does not define “Good
Reason,” then “Good Reason “ will have the meaning specified in the Award
Agreement; provided, that if the Award Agreement does not so specify, “Good
Reason “ will mean, as determined by the Committee in its sole discretion and
solely with respect to this Plan and any Award made hereunder, the Participant’s
“Good Reason” means the occurrence of any of the following events without the
Participant’s express written consent:

  (a)   The material reduction of the Participant’s authorities, duties, and
position with the Company;

  (b)   A reduction by the Company of the Participant’s base compensation by
more than fifteen percent (15%), other than a reduction approved by the Board
that similarly applies to all executive officers of the Company; or

- 18 -



--------------------------------------------------------------------------------



 



  (c)   A change in the offices of the Participant to a place that is more than
thirty-five (35) miles in distance farther from the Participant’s home than the
current executive offices of the Company in Oxford, MA.

    The Participant must provide notice to the Company of the existence of one
or more of the foregoing conditions within ninety (90) days of the initial
existence of the condition, upon the notice of which the Company will have
thirty (30) days during which it may remedy the condition and not be required to
Vest the Awards. For a Participant’s termination of Service to be on account of
“Good Reason,” it must occur within one hundred eighty (180) days following the
initial existence of the applicable condition.

13.2.   Cashout. The Committee, in its sole discretion, may determine that, upon
the occurrence of a Change in Control of the Company, all or a portion of
certain outstanding Awards shall terminate within a specified number of days
after notice to the holders, and each such holder shall receive an amount equal
to the value of such Award on the date of the Change in Control, and with
respect to each share of Common Stock subject to a Stock Option or SAR, an
amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such Change in Control of the
Company over the Exercise Price per share of such Stock Option or SAR. Such
amount shall be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its sole discretion, shall determine.   13.3.   Assumption or
Substitution of Awards. Notwithstanding anything contained in the Plan to the
contrary, the Committee may, in its sole discretion, provide that an Award may
be assumed by any entity which acquires control of the Company or may be
substituted by a similar award under such entity’s compensation plans.   14.  
TERMINATION OF SERVICE   14.1.   Termination of Service Due to Death or
Disability. Subject to any written agreement between the Company, an Affiliate
or a Group Company and a Participant, if a Participant’s Service is terminated
due to death or Disability:

  (a)   all non-Vested portions of Awards held by the Participant on the date of
the Participant’s death or Disability shall immediately Vest; and

  (b)   all Vested portions of Stock Options and SARs held by the Participant on
the date of the Participant’s death or Disability shall remain exercisable until
the earlier of:

  (i)   the end of the 12-month period following the date of the Participant’s
death or Disability, or

  (ii)   the date the Stock Option or SAR would otherwise expire.

14.2.   Termination of Service for Cause. Subject to any written agreement
between the Company, an Affiliate or Group Company and a Participant, if a
Participant’s Service is terminated by the Company, the Affiliate or the Group
Company, as the case may be, for Cause, all Awards held by the Participant on
the date of the termination of Service, whether Vested or non-Vested, shall
immediately be forfeited by the Participant as of

- 19 -



--------------------------------------------------------------------------------



 



    such date, and, in the event a Participant’s Service is terminated by the
Company, an Affiliate or Group Company for Cause prior to an IPO, the Company
shall have the right to call any shares of Common Stock received by the
Participant as a result of the exercise of Stock Options under the Plan and the
Participant shall be entitled to receive from the Company an amount equal to the
Exercise Price paid for such shares. A Participant’s Service shall be deemed to
have terminated for Cause if, after the Participant’s Service has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause.

14.3.   Other Terminations of Service. Subject to any written agreement between
the Company, an Affiliate or Group Company and a Participant, if a Participant’s
Service is terminated for any reason other than for Cause or other than due to
death or Disability:

  (a)   all non-Vested portions of Awards held by the Participant on the date of
the termination of his or her Service shall immediately be forfeited by such
Participant as of such date; and

  (b)   all Vested portions of Stock Options and/or SARs held by the Participant
on the date of the termination of his or her Service shall remain exercisable
until the earlier of (i) the end of the 90-day period following the date of the
termination of the Participant’s Service or (ii) the date the Stock Option or
SAR would otherwise expire.

    Notwithstanding the foregoing, the Vesting, expiration and forfeiture of any
Stock Options and/or SARs Awarded to a Independent Contractor shall be governed
by the terms of the written Award Agreement.

14.4.   ISOs. Notwithstanding anything contained in the Plan to the contrary,
(i) the provisions contained in this Section 14 shall be applied to an ISO only
if the application of such provision maintains the treatment of such ISO as an
ISO.   14.5.   Leave of Absence. A Participant shall not cease to be an Employee
for purposes of this Plan solely on account of a Leave of Absence. For purposes
of ISOs, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the one hundred eighty-first (181st) day of such leave any ISO
held by the Participant shall cease to be treated as an ISO and shall be treated
for tax purposes as a Nonqualified Stock Option. Notwithstanding anything in the
Plan to the contrary, the Committee, in its sole discretion, reserves the right
to designate a Participant’s leave of absence as “Personal Leave;” provided that
military leaves and approved family or medical leaves shall not be considered
Personal Leave. No Awards shall be made to a Participant during Personal Leave.
A Participant’s un-Vested Awards shall remain un-Vested during such Personal
Leave and the time spent on such Personal Leave shall not count towards the
vesting of such Awards. A Participant’s Vested Stock Options that may be
exercised shall remain exercisable upon commencement of Personal Leave until the
earlier of (i) a period of one year from the date of commencement of such
Personal Leave; or (ii) the remaining exercise period of such Stock Options.
Notwithstanding the foregoing, if a Participant returns to the

- 20 -



--------------------------------------------------------------------------------



 



    Company from a Personal Leave of less than one year and the Participant’s
Stock Options have not lapsed, the Stock Options shall remain exercisable for
the remaining exercise period as provided at the time of grant and subject to
the conditions contained herein.   15.   TAXES   15.1.   Withholding Taxes. With
respect to Employees and Group Employees, the Company, or the applicable
Affiliate or Group Company, may require a Participant who has Vested in his or
her Restricted Stock Award, Stock Unit, Performance Share or Performance Unit
granted hereunder, or who exercises a Stock Option or SAR granted hereunder, to
reimburse the corporation that employs such Employee or Group Employee for any
taxes required by any governmental regulatory authority to be withheld or
otherwise deducted and paid by such corporation or entity in respect of the
issuance or disposition of such shares or the payment of any amounts. In lieu
thereof, the corporation that employs such Employee or Group Employee shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from such corporation to the Employee or Group Employee upon such
terms and conditions as the Committee shall prescribe. The corporation that
employs the Employee or Group Employee may, in its discretion, hold the stock
certificate to which such Employee or Group Employee is entitled upon the
vesting of a Restricted Stock Award, Stock Unit, Performance Share or
Performance Unit or the exercise of a Stock Option or SAR as security for the
payment of such withholding tax liability, until cash sufficient to pay that
liability has been accumulated.   15.2.   Use of Common Stock to Satisfy
Withholding Obligation. With respect to Employees and Group Employees, at any
time that the Company or an Affiliate or Group Company that employs such
Employee or Group Employee becomes subject to a withholding obligation under
applicable law with respect to the vesting of a Restricted Stock Award, Stock
Unit, Performance Share or Performance Unit or the exercise of a Nonqualified
Stock Option (the “Tax Date”), except as set forth below, a holder of such Award
may elect to satisfy, in whole or in part, the holder’s related personal tax
liabilities (an “Election”) by (i) directing the Company, the Affiliate or the
Group Company that employs such Employee or Group Employee to withhold from
shares issuable in the related vesting or exercise either a specified number of
shares, or shares of Common Stock having a specified value in each case equal to
the related minimum statutory personal withholding tax liabilities with respect
to the applicable taxing jurisdiction, (ii) tendering shares of Common Stock
previously issued pursuant to the exercise of a Stock Option or other shares of
the Common Stock owned by the holder, or (iii) combining any or all of the
foregoing Elections in any fashion. An Election shall be irrevocable. The
withheld shares and other shares of Common Stock tendered in payment shall be
valued at their Fair Market Value of the Common Stock on the Tax Date. The
Committee may disapprove any Election, suspend or terminate the right to make
Elections or provide that the right to make Elections shall not apply to
particular shares or exercises. The Committee may impose any additional
conditions or restrictions on the right to make an Election as it shall deem
appropriate, including conditions or restrictions with respect to Section 16 of
the Exchange Act.   15.3.   No Guarantee of Tax Consequences. No person
connected with the Plan in any capacity, including, but not limited to, the
Company, an Affiliate or a Group Company

- 21 -



--------------------------------------------------------------------------------



 



    and their directors, officers, agents and employees makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to amounts deferred under the Plan, or paid to
or for the benefit of a Participant under the Plan, or that such tax treatment
will apply to or be available to a Participant on account of participation in
the Plan.   16.   AMENDMENT AND TERMINATION   16.1.   Termination of Plan. The
Board may suspend or terminate the Plan at any time with or without prior
notice; provided, however, that no action authorized by this Section 16.1 shall
reduce the amount of any outstanding Award or change the terms and conditions
thereof without the Participants’ consent, except as expressly provided herein.
  16.2.   Amendment of Plan. The Board may amend the Plan at any time with or
without prior notice; provided, however, that no action authorized by this
Section 16.2 shall reduce the amount of any outstanding Award or change the
terms and conditions thereof without the Participants’ consent, except as
expressly provided herein. No amendment of the Plan shall, without the approval
of the shareholders of the Company:

  (a)   increase the total number of shares of Common Stock that may be issued
under the Plan;     (b)   increase the maximum number of shares with respect to
all Awards measured in Common Stock that may be granted to any individual under
the Plan;     (c)   increase the maximum dollar amount that may be paid with
respect to all Awards measured in cash; or     (d)   modify the requirements as
to eligibility for Awards under the Plan.

    In addition, the Plan shall not be amended without the approval of such
amendment by the Company’s shareholders if such amendment (i) is required under
the rules and regulations of the stock exchange or national market system on
which the Common Stock is listed or (ii) will disqualify any ISO granted
hereunder.   16.3.   Amendment or Cancellation of Award Agreements. The
Committee may amend or modify any Award Agreement at any time by mutual
agreement between the Committee and the Participant or such other persons as may
then have an interest therein; provided, that (i) no such amendment,
modification, extension, cancellation, renewal, exchange, substitution or
replacement will be to the detriment of a Participant with respect to any Award
previously granted without the affected Participant’s written consent, and (ii),
any such amendment, modification, extension, cancellation, renewal exchange,
substitution, or replacement must satisfy the requirements for exemption under
Section 409A, and (iii) in no event will the Committee be permitted to (A)
reduce the Exercise Price of any outstanding Stock Option, or (B) exchange or
replace an outstanding Stock Option with a new Stock Option with a lower
Exercise Price, except pursuant to Section 5.2. In addition, by mutual agreement
between the Committee and a Participant or such other persons as may then have
an interest therein, Awards may be granted to an Employee,

- 22 -



--------------------------------------------------------------------------------



 



    Group Employee, Nonemployee Director or Independent Contractor in
substitution and exchange for, and in cancellation of, any Awards previously
granted to such Employee, Group Employee, Nonemployee Director or Independent
Contractor under the Plan, or any award previously granted to such Employee,
Group Employee, Nonemployee Director or Independent Contractor under any other
present or future plan of the Company or any present or future plan of an entity
which (i) is purchased by the Company, (ii) purchases the Company, or
(iii) merges into or with the Company.   17.   MISCELLANEOUS   17.1.   Other
Provisions. Awards granted under the Plan may also be subject to such other
provisions (whether or not applicable to an Award granted to any other
Participant) as the Committee determines on the date of grant to be appropriate,
including, without limitation, for the installment purchase of Common Stock
under Stock Options, to assist the Participant in financing the acquisition of
Common Stock, for the forfeiture of, or restrictions on resale or other
disposition of, Common Stock acquired under any Stock Option, for the
acceleration of Vesting of Awards in the event of a Change in Control of the
Company, for the payment of the value of Awards to Participants in the event of
a Change in Control of the Company, or to comply with federal and state
securities laws, or understandings or conditions as to the Participant’s Service
in addition to those specifically provided for under the Plan.   17.2.  
Restrictive Covenants and Other Terms and Conditions. The Committee may provide,
by way of the Award Agreement or otherwise, that, notwithstanding any other
provision of this Plan to the contrary, if the Participant breaches the
non-compete, non-solicitation, non-disclosure or other terms, conditions,
restrictions and/or limitations of the Award Agreement, whether during or after
termination of Service, in addition to any other penalties or restrictions that
may apply under any employment agreement, state law, or otherwise, the
Participant will forfeit:

  (a)   any and all Awards granted to him or her under the Plan, including
Awards that have become Vested and exercisable; and/or     (b)   forfeit the
profit the Participant has realized on the exercise of any Stock Options, which
is the difference between the Stock Options’ Exercise Price and the Fair Market
Value of any Stock Option the Participant exercised after terminating Service
and within the six month period immediately preceding the Participant’s
termination of Service (the Participant may be required to repay such difference
to the Company).

17.3.   Transferability. Each Award granted under the Plan to a Participant
shall not be transferable otherwise than by will or the laws of descent and
distribution, and Stock Options and SARs shall be exercisable, during the
Participant’s lifetime, only by the Participant. In the event of the death of a
Participant, each Stock Option or SAR theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall, in
its sole discretion, set forth in the Award Agreement on the date of grant and
then only by the executor or administrator of the estate of the deceased
Participant or the person or persons to whom the deceased Participant’s rights
under the Stock Option or SAR shall pass by will or the laws of descent and
distribution.

- 23 -



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, the Committee, in its sole discretion, may
permit the transferability of a Stock Option (other than an ISO) by a
Participant solely to members of the Participant’s immediate family or trusts or
family partnerships or other similar entities for the benefit of such persons,
and subject to such terms, conditions, restrictions and/or limitations, if any,
as the Committee may establish and include in the Award Agreement.   17.4.  
Election to Defer Compensation Attributable to Award. The Committee may, in its
sole discretion and subject to Code Section 409A, allow a Participant to elect
to defer the receipt of any compensation attributable to an Award under
guidelines and procedures to be established by the Committee after taking into
account the advice of the Company’s tax counsel.   17.5.   Listing of Shares and
Related Matters. If at any time the Committee shall determine that the listing,
registration or qualification of the shares of Common Stock subject to an Award
on any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of, or in connection with, the granting of an Award or the issuance
of shares of Common Stock thereunder, such Award may not be exercised,
distributed or paid out, as the case may be, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.  
17.6.   No Right, Title, or Interest in Company Assets. Participants shall have
no right, title, or interest whatsoever in or to any investments which the
Company may make to aid it in meeting its obligations under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.   17.7.   No Right to
Continued Employment or Service or to Grants. A Participant’s rights, if any, to
continue to serve the Company, an Affiliate or a Group Company as a director,
officer, employee, independent contractor or otherwise, shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company, the Affiliate and the Group Company reserve the right to
terminate the employment or Service of any Employee or Group Employee or the
services of any Independent Contractor or director at any time. The adoption of
the Plan shall not be deemed to give any Employee, Group Employee, Nonemployee
Director, Independent Contractor or any other individual any right to be
selected as a Participant or to be granted an Award.   17.8.   Awards Subject to
Foreign Laws. The Committee may grant Awards to individual Participants who are
subject to the tax laws of nations other than the United States, and

- 24 -



--------------------------------------------------------------------------------



 



    such Awards may have terms and conditions as determined by the Committee as
necessary to comply with applicable foreign laws. The Committee may take any
action that it deems advisable to obtain approval of such Awards by the
appropriate foreign governmental entity; provided, however, that no such Awards
may be granted pursuant to this Section and no action may be taken which would
result in a violation of the Exchange Act or any other applicable law.   17.9.  
Governing Law. The Plan, all Awards granted hereunder, and all actions taken in
connection herewith shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to principles of conflict of
laws, except as superseded by applicable federal law. Participants, the Company,
a Group Company and Affiliate each submit and consent to the jurisdiction of the
courts in the Commonwealth of Massachusetts, County of Worster, including the
Federal Courts located therein, should Federal jurisdiction requirements exist
in any action brought to enforce (or otherwise relating to) this Plan or an
Award Agreement.   17.10.   Other Benefits. No Award granted under the Plan
shall be considered compensation for purposes of computing benefits under any
retirement plan of the Company, an Affiliate or a Group Company nor affect any
benefits or compensation under any other benefit or compensation plan of the
Company, and Affiliate or a Group Company, now or subsequently in effect.  
17.11.   No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, Common Stock, Stock Options, or other property shall be
issued or paid in lieu of fractional shares or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.   17.12.  
Compliance With Code Section 409A. Any provision of the Plan that becomes
subject to Code Section 409A, will be interpreted and applied consistent with
that Section and the applicable Treasury Regulations. With respect to any Award
that is or becomes subject to Code Section 409A, a Change in Control would only
be deemed to have occurred only upon a change in control event described in Code
Section 409A and Treasury Regulations §1.409A-3(i)(5).   17.13.   Compensation
Recovery Policy. Notwithstanding any provision in the Plan or in any Award
Agreement to the contrary, Awards granted or paid under the Plan will be subject
to any Compensation Recovery Policy established by the Company and amended from
time to time.

- 25 -